In an action, inter alia, to recover moneys due on a contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Jordan, J.), dated December 16, 1980, which denied its motion for partial summary judgment. Order affirmed, with $50 costs and disbursements. We agree with the plaintiff that the papers submitted in opposition to its motion for partial summary judgment were conclusory. The record reveals, however, that the papers submitted by plaintiff in support of the motion were also deficient. The defendant, in its answer, asserted that the plaintiff failed to comply with the claim requirements of article 65 of the contract and section 3813 of the Education Law. Since the plaintiff did not in *860any way address these defenses in its motion papers, the papers must be deemed inadequate (see CPLR 3212, subd [b]). The motion was therefore properly denied. Hopkins, J.P., Rabin, Hargett and Bracken, JJ., concur.